DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 17 March 2021. Claims 1, 5 through 8, 15, and 17 have been amended.   Claims 1 through 20 are currently pending and have been examined.
Response to Amendment
Applicant’s amendment to claims 1, 5 through 8, 15, and 17 has been entered. 
Applicant’s amendment to claims 1, 5 through 8, 15, and 17 is insufficient to overcome the 35 U.S.C. 101 rejection.  The 35 U.S.C. 101 rejection is maintained and updated below in light of the claim amendment. 
Applicant’s amendment to claims 1, 5 through 8, 15, and 17 is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection as necessitated by amendment, as detailed below.
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 19 January 2021 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.  As amended, the claims include the additional limitation for sending a message to place an order for an item associated with at least one of the one or more invoices, of the multiple invoices, one or more requisitions, of the multiple requisitions, or one or more projects, of the multiple projects.  However, the additional limitation for sending a message does not transform the abstract idea of gathering data from invoices into patent eligible subject matter because the claim fails to recite how the “message to place an order” is implemented in an automated fashion without the decision making or action of a human and the claim fails to actively recite a limitation for placing an order.  As claimed, the limitation for sending a message represents the transmission or communication of data/information, which has been determined insignificant extra-solution activity by the courts.  Therefore, the claims are directed to an abstract idea without significantly more. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, independent claim 8 recites a device, and independent claim 15 recites a product for a machine-learning based procurement analysis platform for processing and analyzing data.  
 Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving data; processing the data using a pre-processing technique; processing the data using 
The limitations for processing the data using a pre-processing technique, feature extraction, and machine learning models, under its broadest reasonable interpretation covers performance of  the limitation in the mind (identifying, categorizing, and manipulating data), but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering and analyzing data to categorize invoice, requisition, or project data; or identify a set of possible suppliers; or identify a set of similar projects could be performed by a project manager or procurement officer applying mental observations, evaluations, judgments, and opinions to achieve a desired result. The step for receiving data amounts to data gathering which is considered insignificant extra-solution activity (See MPEP 2106.05(g)).  The step for performing one or more actions is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the  the computer and machine learning algorithm recitations do not necessarily restrict the claim from reciting an abstract idea and the limitation for sending a message represents the transmission or communication of data/information, which has been determined insignificant extra-solution activity by the courts. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a device for performing the recited steps.  These elements are Procurement analysis platform 330 includes one or more devices capable of receiving, generating, storing, processing, and/or providing data described herein. For example, procurement analysis platform 330 may include a cloud server or a group of cloud servers. In some implementations, procurement analysis platform 330 may be designed to be modular such that certain software components can be swapped in or out depending on a particular need. As such, procurement analysis platform 330 may be easily and/or quickly reconfigured for different uses. … As shown, cloud computing environment 332 may include a group of computing resources 334 (referred to collectively as "computing resources 334" and individually as "computing resource 334"). Computing resource 334 includes one or more personal computers, workstation computers, server devices, or another type of computation and/or communication device. ” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (See MPEP 2106.05(d)). Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  The presence of machine learning algorithm and computer limitations do not necessarily make the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 1 is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Claim 1 recites the additional element of a “device,” however this additional element is not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server of paragraphs [0074-0078] of the Specification, and the claim does not move beyond a general link of the use of an abstract idea to the particular technological environment described in the Specification. .  Therefore, Claim 1 is directed to an abstract idea. 
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: determining a set of scores; generating, based on the set of scores, a set of recommendations; the set of machine learning models includes at least one or a gradient boosting machine learning model, or a generalized linear model; generating a report and  The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional 
The analysis above applies to all statutory categories of invention. Accordingly independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.  Therefore claims 1 through 20 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 through 6, 8, 9, 11 through 13, and 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Aber et al. (US 2008/0120212).
Regarding Amended Claim 1, Hoover et al. discloses a method, comprising: receiving, by a device, data, wherein the data includes at least one of: invoice data related to multiple invoices associated with an organization, requisition data related to multiple requisitions associated with the organization, or project data related to multiple projects associated with the organization; (FIG. 3 illustrates a method to generate a classifier.  Hoover et al. [para. 0011; Fig. 3, 18]. … The information received from the data sources 101 may include data objects. A data object, for example, may be information to be classified.  … In yet another example, the data object may be procurement data used for procuring items, services, etc. For example, the data object may represent a bid to supply items. Hoover et al. [para. 0028, 0032]);
Hoover et al. fails to explicitly disclose processing, by the device and after receiving the data, the data using a pre-processing technique, wherein the pre-processing technique includes at least one of: an image processing technique, or a text processing technique; processing, by the device and after processing the data using the pre-processing technique, the data using a feature extraction engine to identify features of the data.  Aber et al. discloses these limitations. (… the system of FIG. 7 supports a process for requisitioning and purchasing commodities and for capturing invoices and storing them for viewing on the web. … As invoices are received in accounts payable 22, the paper documents are sorted and batched, and then scanned by scanner 23 into scanned image file 24. … Requester 46 is also provided a search interface in RCW 40 that allows a requester to enter criteria and have images of invoices that match that criteria be displayed at workstation 46. Aber et al. [para. 0060-0064; Fig. 7-8]. … Invoices 89 received via electronic interchange data (EDI) are, preferably on a batch basis, converted into text and image files that have the look and feel of paper invoices, and are thus user friendly, or easily understood. Aber et al. [para. 0066-0068]).   It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data processing steps of Hoover et al. to include the pre-processing techniques of Aber et al. in order to provide an improved system and method for processing invoices.  Aber et al. [para. 0023].
processing, by the device and after processing the data using the feature extraction engine, the data using a transformation engine to reduce a size of the data.  Hoover et al. discloses this limitation. (… the data set processing subsystem 102 may perform data partitioning, filtering, data transformation to create data objects from multiple data sources.  Hoover [para. 0032, 0034-0036]);
processing, by the device and after processing the data using the transformation engine, the data using a set of machine learning models, wherein the set of machine learning models is related to at least one of: (FIG. 1 illustrates a machine learning classifier system 100, according to an embodiment. A data set processing subsystem 102 processes data from data sources 101a-n to generate training sets 103. The training sets 103 may include supervised training sets that include labeled data objects, which are used by one or more machine learning functions 104 to train classifiers 106.  Hoover et al. [para. 0027; Fig. 1]. … Examples of data objects can 
categorizing each of the multiple invoices associated with the invoice data, each of the multiple requisitions associated with the requisition data, or each of the multiple 51PATENTDocket No. 0095-0524projects associated with the project data into one or more of multiple categories associated with operations of the organization, identifying a set of possible suppliers for each of the multiple requisitions associated with the requisition data or each of the multiple projects associated with the project data, or identifying a set of similar projects for each of the multiple projects associated with the project data; (For example, a classifier may classify data objects representing vendors or suppliers, where the classifications indicate whether the vendors or suppliers are high-risk or not. In another example, a classifier may identify items to be procured as high-risk or not.  Hoover et al. [para. 0040]);
and performing, by the device and after processing the data using the set of machine learning models, one or more actions. (The item risk report can display information regarding the item risk score as well as recommendations for actions that could change the workflow for the procurement specialist.  Hover et al. [para. 0138]). 
Hoover et al. fails to explicitly disclose the limitation wherein performing this one or more actions comprises: sending, to a system, a message to place an order for an item associated with at least one of one or more invoices, of the multiple invoices, one or more requisitions, of the multiple requisitions, or one or more projects, of the multiple projects. Aber to prepare a purchase request, which is passed as a requisition over interface 432 to SAP 42. SAP 42 prepares from the requisition a purchase order which is sent via EDI as IDOC PO 87 or as paper purchasing document 86 to vendor 48. Vendor, or supplier, 48 fills the order and sends back an invoice, either electronically as IDOC invoice 89 to SAP 42, or as paper invoice 38 which is received and processed by accounts payable personnel. Abel et al. [para. 0061]).  It would have been obvious to one of ordinary skill in the art of procurement processes before the effective filing date of the claimed invention to modify the process of Hoover et al. to include sending a message to place an order for an item associated with one or more invoices or requisitions as taught by Aber et al. in order to provide an improved system and method for processing invoices.  Aber et al. [para. 0023].
Regarding Claim 2, Hoover et al. and Aber et al. combined disclose a method, further comprising: determining a set of scores for each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects based on output from the set of machine learning models, wherein the set of scores indicates at least one of: the one or more of the multiple categories into which each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects are to be categorized, the set of possible suppliers for each of the multiple requisitions or each of the multiple projects, or the set of similar projects for each of the multiple projects.  (Business rules, logistic regression and scoring criteria may be used for developing scoring models and/or for scoring procurements. The output of the system may include scoring models, including the classifiers. … The scores may be comprised of multiple elements related to a procurement. Metrics may indicate where and what items are high-risk, and may include 
Regarding Claim 3, Hoover et al. and Aber et al. combined disclose a method, further comprising: 52PATENTDocket No. 0095-0524generating, based on the set of scores, a set of recommendations related to at least one of: categorizing the multiple invoices, identifying the set of possible suppliers, identifying the set of similar projects, or performing the one or more actions.  (…the validation sets 105, and scoring models may use both procurements that were problematic (high-risk), along with those that were not (non-high-risk, or low-risk, procurements).   Hoover et al. [para. 0083]).
Regarding Claim 4, Hoover et al. and Aber et al. combined disclose a method, wherein the set of machine learning models includes at least one of: a gradient boosting machine learning model, or a generalized linear model. (For example, machine learning functions 104 use the training sets 103 to train the classifiers 106. For example, logistic regression, neural networks analysis, decision trees, data mining regression, gradient boosting, bootstrapping, and ensemble (a method that combines the predictions from the individual models) are techniques that can be used to build the scoring models.  Hoover et al. [para. 0084]).
Regarding Amended Claim 5, Hoover et al. and Aber et al. combined disclose a method, wherein performing the one or more actions further comprises: generating a report that includes information identifying at least one of: the one or more of the multiple categories, the set of possible suppliers, or the set of similar projects; and outputting, after generating the report, the report for display via a client device. (…the dashboard 614 may generate a graphical user interface (GUI) presented on a computer screen.  Hoover et al. [para. 0075; Fig. 6-7]. …  At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation. … The item risk score displayed by the procurement system 501 may be hyperlinked to provide the end user with access to an item risk report. The item risk report can display information regarding the item risk score as well as recommendations for actions that could change the workflow for the procurement specialist. Hoover et al. [para. 0137-0139]).
Regarding Amended Claim 6, Hoover et al. and Aber et al. combined disclose a method, wherein performing the one or more actions further comprises: selecting a supplier, of the set of possible suppliers, based on a respective score associated with the set of possible suppliers, wherein the respective score is output from the set of machine learning models; (For example, an automated workflow executed by the system 501 includes performance of steps for solicitation, evaluation and contract awarding, such as shown at 2110 in FIG. 21.  Hoover et al. [para. 0150; Fig. 18, 21]);
While Hoover et al. discloses generating a procurement request (Hoover et al. [para. 0046; Fig. 19]), Hoover et al. fails to explicitly recite the method and53PATENTDocket No. 0095-0524 wherein sending message is after selecting the supplier. Aber et al. discloses this limitation. (A customer requester 46 interfaces RCW 40 to prepare a purchase request, which is passed as a requisition over interface 432 to SAP 42. SAP 42 prepares from the requisition a purchase order which is sent via EDI as IDOC PO 87 or as paper purchasing document 86 to vendor 48. Vendor, or supplier, 48 fills the order and sends back an invoice, either electronically as IDOC invoice 89 to SAP 42, or as paper invoice 38 which is received and processed by accounts payable personnel. Abel et al. [para. 0061]). It would have been obvious to one of ordinary skill in the art of procurement processes before the effective filing date of the claimed invention to modify the process of Hoover et al. to include sending a message to place an order for an item after selecting the supplier as taught by Aber et al. in order to provide an improved system and method for processing invoices.  Aber et al. [para. 0023].
Regarding Amended Claim 8, Claim 8 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 8 is directed to a device, comprising one or more memories, and one or more processors, communicatively coupled to the one or more memories, which is taught by Hoover et al. at paragraph [0077] (The computer system 700 includes processor(s) … the computer readable medium 704 may be non-transitory or non-volatile media, such as a magnetic disk or solid-state non-volatile memory).
Regarding Claim 9, Hoover et al. and Aber et al. disclose the device, wherein the feature extraction engine uses, to process the data, at least one of: a normalization technique, a tokenization technique, a text-based numeric features modeling technique, or a latent feature modeling technique.  (the layer 601 receives data from the data sources 504, the procurement system 501 through APIs or other interfaces and may normalize the data for storage in data repository 603. Normalizing may include formatting according to predetermined schemas.  Hoover et al. [para. 0065]).
Regarding Claim 11, Hoover et al. and Aber et al. disclose the device, wherein the one or more processors, when processing the data using the feature extraction engine, are to: identify a subset of the data to be analyzed based on a set of terms included in the data. (The data may be further partitioned to create validation data sets 105, and to identify a subset of the partitioned data, for example the most recent data (e.g., data for the last 12 months), which may include data objects 107 to be classified.  Hoover et al. [para. 0034]). 
Regarding Claim 12, Hoover et al. and Aber et al. disclose the device, wherein the one or more processors, when processing the data using the feature extraction engine, are to: normalize, after identifying the subset of the data, the subset of the data to a set of pre-determined terms by mapping the set of terms to the set of pre-determined terms. (Normalizing may include formatting according to predetermined schemas. For example, the layer 601 may map received data to schemas of data structures, which may include tables in the data repository 603 based on determined types and fields. Hoover et al. [para. 0065]).
Regarding Claim 13, Hoover et al. and Aber et al. disclose the device, wherein the one or more processors, when processing the data using the transformation engine, are to: classify the data into one or more classifications after processing the data using the feature extraction engine, wherein the one or more classifications are associated with generalizing the data. (Multiple classifiers may be created to classify different data objects into various categories.  Hoover et al. [para. 0041-0042]. … In one example, cluster analyses is performed to determine the association of each variable against the supplier being evaluated as well as a level of multicollinearity amongst the variables.  Hoover et al. [para. 0091]).
Regarding Amended Claim 15 and Claim 16, claims 15 and 16 recite substantially similar limitations to those of claims 1 and 2 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15 and 16 are directed to a non-
Regarding Claim 18, Hoover et al. and Aber et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to process the data using the feature extraction engine, cause the one or more processors to: identify a subset of the data to be analyzed based on a set of terms identified in the data; and normalize, after identifying the subset of the data, the subset of the data to a set of pre-determined terms by mapping the terms to the set of pre-determined terms. (Normalizing may include formatting according to predetermined schemas. For example, the layer 601 may map received data to schemas of data structures, which may include tables in the data repository 603 based on determined types and fields. Hoover et al. [para. 0065]).
Regarding Claim 20, Hoover et al. and Aber et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive the set of machine learning models from a server device prior to processing the data using the set of machine learning models. (The system 502 may include the machine learning classifier system 100 described above.  Hoover et al. [para. 0060; Fig. 5]. … For example, the computer system 700 may represent a server that runs the system 100/502 or the computer system 700 may .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Aber et al. (US 2008/0120212), and in further view of Cooper (US 2018/0356823).
Regarding Amended Claim 7, Hoover et al. and Aber et al. combined disclose a method, for performing the one or more actions, however the combined references fail to explicitly recite a method wherein performing the one or more actions further comprises: sending, to a vehicle associated with delivering the item, information that identifies a delivery location for the item.  Cooper discloses these limitations. (Various embodiments are directed to systems and methods for establishing autonomous delivery vehicle routes.  Cooper [para. 0003-0004].  …  a serviceable point, serviceable point addresses… may be any identifiable location, such as one or more addresses, lockers, access points, delivery locations.  Cooper [para. 0089]. … Once various shipments/items to be delivered by a particular manual delivery vehicle have been assigned for autonomous delivery and/or manual delivery, the mapping computing entity establishes a final delivery route … and launch locations for one or more autonomous vehicles 140 to deliver shipments/items. In certain embodiments, the final delivery route … may be transmitted to an onboard computing entity for the manual delivery vehicle.  Cooper [para. 0171].  It would have been obvious to one of ordinary skill in the art of data transmission before the effective filing date of the claimed invention to modify the action steps of Hoover et al. and Aber et al. .

Claims 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Aber et al. (US 2008/0120212), and in further view of Gebremariam et al. (US 10,025,813).
Regarding Claim 10, Hoover et al. and Aber et al. combined disclose a use of a transformation engine to process the data (Hoover et al. [para. 0032, 0034]) and that data from an initial data set is partitioned and filtered (Hoover et al. [para. 0042]), but fail to explicitly disclose a device, wherein the transformation engine uses, to process the data, at least one of: 55PATENTDocket No. 0095-0524a weak classifier technique, or a dimensionality reduction technique
Regarding Claim 14, Hoover et al. and Aber et al. combined disclose a use of a transformation engine to process the data (Hoover et al. [para. 0032, 0034]), but fail to explicitly disclose a device, wherein the one or more processors, when processing the data using the transformation engine, are to: process the data using a hash function after processing the data using the feature extraction engine, wherein the hash function is associated with compressing the data. Gebremariam et al. discloses these limitations. (FIG. 20 depicts a flow diagram illustrating examples of operations performed by the user device of FIG. 2 in support of high-cardinality (high-C) data transformation. Gebremariam et al. [col. 3, lines 35-39].  …  The user can specify multiple, connected transformation phases per high-C transformation flow in a user configurable order. These transformation phases include a mapping method, a hash phase, and/or a cluster phase. Any one of these phases may be included or excluded in a particular transformation flow.  Gebremariam et al. [col. 42, lines 5-12]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation steps of Hoover et al. and Aber et al. combined to include the hash function of Gebremariam et al. in order to provide analysis of distributed data and grouping of variables in support of analytics.  Gebremariam et al. [col. 1, lines 45-51].
Regarding Claim 19, Hoover et al. and Aber et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to process the data using the transformation engine, cause the one or more processors to: 59PATENTDocket No. 0095-0524classify the data into one or more classifications after processing the data using the feature extraction engine, wherein the one or more classifications are associated with generalizing the data; (Multiple classifiers may be created to classify different data objects into process, in association with classifying the data, the data using a hash function, wherein the hash function is associated with compressing the data.  Gebremariam et al. discloses these limitations. FIG. 20 depicts a flow diagram illustrating examples of operations performed by the user device of FIG. 2 in support of high-cardinality (high-C) data transformation. Gebremariam et al. [col. 3, lines 35-39].  …  The user can specify multiple, connected transformation phases per high-C transformation flow in a user configurable order. These transformation phases include a mapping method, a hash phase, and/or a cluster phase. Any one of these phases may be included or excluded in a particular transformation flow.  Gebremariam et al. [col. 42, lines 5-12]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation steps of Hoover et al. and Aber et al. combined to include the hash function of Gebremariam et al. in order to provide analysis of distributed data and grouping of variables in support of analytics.  Gebremariam et al. [col. 1, lines 45-51].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Aber et al. (US 2008/0120212), and in further view of Quadracci et al. (US 2013/0030852).
Regarding Amended Claim 17, Hoover et al. and Aber et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform an analysis related to the multiple invoices, (For example, an automated workflow executed by the system 501 includes performance of steps for solicitation, evaluation and contract awarding, such as shown at 2110 in FIG. 21.  Hoover et al. [para. 0150; Fig. 18, 21]);
While Hoover et al. discloses that messages may be sent to the device of an individual associated with a project (Hoover et al. [para. 0069, 0075]), Hoover et al. and Aber et al. combined fail to explicitly recite instructions to cause the processor to send a second message to a device associated with an individual associated with a project, of the multiple projects, wherein the second message includes information that identifies the set of similar projects. Quadracci discloses this limitation.  (second report generator 125 may be configured to generate second report 150 identifying number of clusters 134 that includes data entities for projects in projects 106 that are related.  Quadracci [para. 0070, 0094; Fig. 4-5]. … the different illustrative embodiments may use associative memory and entity analytics technology coupled with a custom user interface to enable portfolio managers to rapidly identify and group or "cluster" projects across one or more organizations that are similar. Quadracci [para. 0099].  … the associative memory may generate a list of projects related to the particular area of interest using the current query (operation 810), with the process terminating thereafter. In this illustrative example, the user may use the list of projects generated to identify which projects belong to a cluster corresponding to the particular area of interest.  Quadracci [para. 0162]).It would have been obvious to one of ordinary skill in the art of project management before the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Serio (US 2015/0178866) –implementations of the disclosed systems and methods can be used to perform building permits analytics for commercial property developments, a list of vendors may be generated by locating contractors associated with similar projects in regions associated;
Husser (2017/0186075) – After the required project details are entered, the project is saved in the control process generates an initial shopping list of required products and services based upon projected characteristics and previous similar projects as learned by the system.
Deol et al. (US 2018/0232227) – computer-implemented systems and techniques for processing self-executing project tables and, more specifically, to selecting actions to assist in processing self-executing project tables. If a project involves purchasing items or services, then the ability to create a request for those items or services as a shortcut from the project action proposal system may help accomplish the project goals with .
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623